DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application claims priority to Japanese Application 2019-128799, filed July 10, 2019. 

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statements dated June 29, 2020 and December 21, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. Copies of the PTOL-1449s initialed and dated by the Examiner are attached to the instant office action. 

Drawings
The drawings are objected to because of the following informalities.
In Figure 1, the sheet numbering, i.e., “1/9” is on the left, rather than at the top of the sheet. The figure therefore fails to comply with 37 CFR 1.84(t), which states, “These numbers, if present, must be placed in the middle of the top of the sheet.”
Figure 5 includes the reference character 313, which is not mentioned in the specification. The figure therefore fails to comply with 37 CFR 1.84(p)(5), which states, “Reference characters not mentioned in the description shall not appear in the drawings.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In ¶ [0079] “213” should be “313.” 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections
Claims 1-17 are objected to because of the following informalities.
Claim 1 recites, at line 12, “a storage addresses of the write control instructions.” This appears to be a typographical error. Applicant may have intended “storage addresses of the write control instructions.”  Claims 9 and 17 include similar language and are similarly objected to.
Claim 15 is objected to as being improperly ordered. As indicated at MPEP § 608.01(n)(IV), “A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.” Claim 15 depends from claim 6 and is separated from claim 6 by claim 8, which does not depend from claim 6. 
Applicant is advised that should claims 7 and 8 be found allowable, claims 15 and 16 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 2-8 and 10-16 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at line 15, “the result.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as a merged write instruction. Claims 7, 9, 15, and 17 include similar language and are similarly rejected. 
Claim 2 recites, at lines 3-4, “a response thereto.” It is unclear to what this limitation refers. Is the claim saying that that a response is not received to a write control instruction that was never output? This is confusing and makes it impossible to determine what would be involved in infringing this claim. Accordingly, the scope of the claim is indefinite. Claim 10 includes similar language and is similarly rejected.
Claim 6 recites, at lines 2-3, “the second instruction.” There is insufficient antecedent basis for this limitation in the claim. Claim 10 includes similar language and is similarly rejected.
Claim 8 recites, at line 3, “the write control instruction.” There is insufficient antecedent basis for this limitation in the claim. That is, multiple write control instructions have been introduced and it is impossible to determine to which this limitation refers. For purposes of examination, this limitation is interpreted as “the first write control instruction.” Claim 16 includes similar language and is similarly rejected.
Claim 17 recites “the first path,” “the second path,” and “the output unit circuit.” There is insufficient antecedent basis for these limitations in the claim.
Claims 2-8 and 10-16 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,006,291 by Rasmussen et al. (hereinafter referred to as “Rasmussen”) in view of US Publication No. 2006/0168384 by Radhakrishnan et al. (hereinafter referred to as “Radhakrishnan”). 
Regarding claim 1, Rasmussen discloses:
an information processing circuit comprising: a first path being an output path for an instruction and a second path having a lower transfer rate than that of the first path (Rasmussen discloses, at col. 2, line 64-col. 3, line 6, a system having an AGP interconnect, which discloses a first path, and a PCI bus, which discloses a second path having a lower transfer rate than the first path.); 
an instruction obtaining circuit that sequentially obtains write control instructions including an output waiting instruction that stops output of a subsequent instruction (Rasmussen discloses, at col. 3, lines 10-22, a master graphics accelerator that generates (sequentially obtains) data transfer requests (write control instructions). As disclosed at col. 4, lines10-15, the master generates waitstates, which discloses output waiting instructions.); 
an output circuit that sequentially outputs the write control instructions via the first path or the second path (Rasmussen discloses, at col. 3, lines 18-28, an interface to the AGP and PCI interconnects.); 
a response receiving circuit that receives responses to the write control instructions output from the output circuit (Rasmussen discloses, at col. 4, lines 12-15, a signal (response) that indicates whether a target is ready to receive data, which discloses circuit to receive the signal.); and 
an output control circuit that selects one of the first path and the second path based on a storage addresses of the write control instructions… and causes the output circuit to output the result (Rasmussen discloses, at col. 3, lines 26-28, a memory controller that selects the AGP or PCI interconnect. As disclosed at col. 4, lines 1-5 and 10-19, memory transactions are based on memory addresses and involve transferring data (outputting the result).). 
Rasmussen does not explicitly disclose that the aforementioned system determines whether to merge the write control instructions and merges the write control instructions based on the determination.
However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
determines whether to merge the write control instructions and merges the write control instructions based on the determination (Radhakrishnan discloses, at ¶ [0040], determining whether subsequent write operations fall within a write combining window and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].

Regarding claim 2, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output control circuit selects the first path when there is no write control instruction that is output from the output circuit and when a response thereto is not received by the response (Rasmussen discloses, at col. 7, lines 4-6, processing an AGP request (first path) when the bus is available, which discloses no write control instruction or response.).

Regarding claim 3, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output control circuit has a bus management circuit that, when a preceding write control instruction and the output waiting instruction are output from the output circuit and a response to the preceding write control instruction is not received by the response receiving circuit and when a storage address of a subsequent write control instruction received by the instruction obtaining circuit is different from a storage address of the preceding write control instruction, selects the first path and causes the output circuit to output the subsequent write control instruction (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous write control instruction has been output and a not ready has not been received and, at col. 11, lines 22-30, asserting GNT#, which enables initiation of a new transaction, which discloses selecting the first path and outputting a subsequent write control instruction with a different address.).

Regarding claim 4, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output control circuit…when a first write control instruction and the output waiting instruction are output from the output circuit and a response to the first write control instruction is not received by the response receiving circuit… (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous write control instruction has been output and a not ready has not been received.).
Rasmussen does not explicitly disclose that the aforementioned system has a merging circuit that…when storage addresses of a second write control instruction and a third write control instruction received by the instruction obtaining circuit match a storage address of the first write control instruction, merges the second write control instruction and the third write control instruction.
However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
 (Radhakrishnan discloses, at ¶ [0040], determining, which discloses a circuit to do so, whether subsequent write operations fall within a write combining window, i.e., have matching addresses, and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].

Regarding claim 6, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output waiting instruction causes a flag to be set that triggers the stop of the second instruction (Rasmussen discloses, at col. 10, lines 14-16, asserting a waitstate (output waiting instruction) involves deasserting TRDY#, which discloses toggling a bit, i.e., setting a flag, that prevents execution of subsequent data transmission instructions.).

Regarding claim 7, Rasmussen, as modified, discloses the elements of claim 6, as discussed above. Rasmussen also discloses:
wherein the flag is changed after the output of the result (Rasmussen discloses, at Figure 4-1, reasserting TRDY#, which discloses the data has been transmitted and the master is ready for the transmission of more data.).

Regarding claim 8, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
when the output waiting instruction immediately precedes a first write control instruction, a destination address of the write control instruction is registered in a memory (Rasmussen discloses, at col. 9, lines 1-10, when bus access is granted, storing the corresponding address on address lines, which discloses the address having been registered in memory.).

Regarding claim 9, Rasmussen discloses:
an information processing apparatus comprising: an arithmetic processing unit, an information processing circuit, and a memory coupled to the arithmetic processing unit, wherein the information processing circuit further comprises: a first path being an output path for an instruction and a second path having a lower transfer rate than that of the first path (Rasmussen discloses, at col. 2, line 64-col. 3, line 6, a system having, which includes an arithmetic processing unit, e.g., processor 10, an information processing circuit, e.g., chipset 12, and a memory, e.g., system memory 14, an AGP interconnect, which discloses a first path, and a PCI bus, which discloses a second path having a lower transfer rate than the first path.);; 
an instruction obtaining circuit that sequentially obtains write control instructions including an output waiting instruction that stops output of a subsequent instruction (Rasmussen discloses, at col. 3, lines 10-22, a master graphics accelerator that generates (sequentially obtains) data transfer requests (write control instructions). As disclosed at col. 4, lines10-15, the master generates waitstates, which discloses output waiting instructions.); 
an output circuit that sequentially outputs the write control instructions via the first path or the second path (Rasmussen discloses, at col. 3, lines 18-28, an interface to the AGP and PCI interconnects.); 
a response receiving circuit that receives responses to the write control instructions output from the output circuit (Rasmussen discloses, at col. 4, lines 12-15, a signal (response) that indicates whether a target is ready to receive data, which discloses circuit to receive the signal.); and 
an output control circuit that selects one of the first path and the second path based on a storage addresses of the write control instructions… and causes the output circuit to output the result (Rasmussen discloses, at col. 3, lines 26-28, a memory controller that selects the AGP or PCI interconnect. As disclosed at col. 4, lines 1-5 and 10-19, memory transactions are based on memory addresses and involve transferring data (outputting the result).). 

However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
determines whether to merge the write control instructions and merges the write control instructions based on the determination (Radhakrishnan discloses, at ¶ [0040], determining whether subsequent write operations fall within a write combining window and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].

Regarding claim 10, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output control circuit selects the first path when there is no write control instruction that is output from the output circuit and when a response thereto is not received by the response receiving unit circuit (Rasmussen discloses, at col. 7, lines 4-6, processing an AGP request (first path) when the bus is available, which discloses no write control instruction or response.).

Regarding claim 11, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output control circuit has a bus management circuit that, when a preceding write control instruction and the output waiting instruction are output from the output circuit and a response to the preceding write control instruction is not received by the response receiving circuit and when a storage address of a subsequent write control instruction received by the instruction obtaining circuit is different from a storage address of the preceding write control instruction, selects the first path and causes the output circuit to output the subsequent write control instruction (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous write control instruction has been output and a not ready has not been received and, at col. 11, lines 22-30, asserting GNT#, which enables initiation of a new transaction, which discloses selecting the first path and outputting a subsequent write control instruction with a different address.).

Regarding claim 12, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output control circuit…when a first write control instruction and the output waiting instruction are output from the output circuit and a response to the first write control instruction is not received by the response receiving circuit… (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous write control instruction has been output and a not ready has not been received.).
Rasmussen does not explicitly disclose that the aforementioned system has a mixing circuit that…when storage addresses of a second write control instruction and a third write control instruction received by the instruction obtaining circuit match a storage address of the first write control instruction, merges the second write control instruction and the third write control instruction.
However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
a mixing circuit that…when storage addresses of a second write control instruction and a third write control instruction received by the instruction obtaining circuit match a storage address of the first write control instruction, merges the second write control instruction and the third write control instruction (Radhakrishnan discloses, at ¶ [0040], determining, which discloses a circuit to do so, whether subsequent write operations fall within a write combining window, i.e., have matching addresses, and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].

Regarding claim 14, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output waiting instruction causes a flag to be set that triggers the stop of the second instruction (Rasmussen discloses, at col. 10, lines 14-16, asserting a waitstate (output waiting instruction) involves deasserting TRDY#, which discloses toggling a bit, i.e., setting a flag, that prevents execution of subsequent data transmission instructions.).

Regarding claim 15, Rasmussen, as modified, discloses the elements of claim 6, as discussed above. Rasmussen also discloses:
wherein the flag is changed after the output of the result (Rasmussen discloses, at Figure 4-1, reasserting TRDY#, which discloses the data has been transmitted and the master is ready for the transmission of more data.).

Regarding claim 16, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
when the output waiting instruction immediately precedes a first write control instruction, a destination address of the write control instruction is registered in a storage location (Rasmussen discloses, at col. 9, lines 1-10, when bus access is granted, storing the corresponding address on address lines, which discloses the address having been registered in memory.).

Regarding claim 17, Rasmussen discloses:
an information processing method performed by a circuit, the method comprising: sequentially obtaining write control instructions for a plurality of kinds of data including an output waiting instruction that stops output of a subsequent instruction (Rasmussen discloses, at col. 3, lines 10-22, a master graphics accelerator that generates (sequentially obtains) data transfer requests (write control instructions). As disclosed at col. 4, lines10-15, the master generates waitstates, which discloses output waiting instructions.); 
(Rasmussen discloses, at col. 3, lines 18-28, an interface to the AGP and PCI interconnects.);; 
receiving responses to the write control instructions output from the output unit circuit (Rasmussen discloses, at col. 4, lines 12-15, a signal (response) that indicates whether a target is ready to receive data, which discloses circuit to receive the signal.);; and 
selecting one of the first path and the second path based on a storage addresses of the write control instructions… and causing the output unit circuit to output the result (Rasmussen discloses, at col. 3, lines 26-28, a memory controller that selects the AGP or PCI interconnect. As disclosed at col. 4, lines 1-5 and 10-19, memory transactions are based on memory addresses and involve transferring data (outputting the result).). 
Rasmussen does not explicitly disclose determining the necessity for mixing the write control instructions, mixing the write control instructions.
However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
determining the necessity for mixing the write control instructions, mixing the write control instructions (Radhakrishnan discloses, at ¶ [0040], determining whether subsequent write operations fall within a write combining window and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Radhakrishnan in view of US Publication No. 2012/0198214 by Gadre et al. (hereinafter referred to as “Gadre”). 
Regarding claim 5, Rasmussen, as modified, discloses the elements of claim 4, as discussed above. Rasmussen also discloses:
wherein, when the output waiting instruction exists between the second write control instruction and the third write control instruction (Rasmussen discloses, at col. 10, lines 2-3, inserting waitstates, which discloses doing so between write control instructions.). 

However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
the merging circuit…merges the second write control instruction and the third write control instruction (Radhakrishnan discloses, at ¶ [0040], determining, which discloses a circuit to do so, whether subsequent write operations fall within a write combining window, i.e., have matching addresses, and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].
Also in the same field of endeavor (e.g., memory operation) Gadre discloses: 
…deletes the output waiting instruction between the second write control instruction and the third write control instruction…. (Gadre discloses, at ¶ [0092], coalescing MEMBAR requests, which discloses deleting output waiting instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Gadre’s barrier coalescing in order to improve performance increasing instruction throughput. See Gadre, ¶ [0005].

Regarding claim 13, Rasmussen, as modified, discloses the elements of claim 12, as discussed above. Rasmussen also discloses:
wherein, when the output waiting instruction exists between the second write control instruction and the third write control instruction (Rasmussen discloses, at col. 10, lines 2-3, inserting waitstates, which discloses doing so between write control instructions.). 
Rasmussen does not explicitly disclose the merging circuit deletes the output waiting instruction between the second write control instruction and the third write control instruction and merges the second write control instruction and the third write control instruction.
However, in the same field of endeavor (e.g., I/O writes) Radhakrishnan discloses: 
 (Radhakrishnan discloses, at ¶ [0040], determining, which discloses a circuit to do so, whether subsequent write operations fall within a write combining window, i.e., have matching addresses, and if so, coalescing the subsequent writes.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Radhakrishnan’s write combining in order to improve performance by combining writes into a burst. See Radhakrishnan, ¶ [0026].
Also in the same field of endeavor (e.g., memory operation) Gadre discloses: 
…deletes the output waiting instruction between the second write control instruction and the third write control instruction…. (Gadre discloses, at ¶ [0092], coalescing MEMBAR requests, which discloses deleting output waiting instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Gadre’s barrier coalescing in order to improve performance increasing instruction throughput. See Gadre, ¶ [0005].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20160378701 by Neill discloses fencing and write combining.
US 6366984 by Carmean discloses write combining. 
US 20140089599 by Okawara discloses write merging. 
US 20110202696 by Kitihara discloses merging at paras 307-308. 
US 20100250792 by Harriman discloses collapsing sequential writes to the same address.
US 6553446 by Miller discloses selecting between high-speed or low-speed busses.
US 5845312 by Kimura discloses selecting high speed or low speed memory access based on addresses. 
US 6965941 by Boucher discloses a fallback slow path for when the fast path is busy.
US 20040128363 by Yamagami discloses path selection based on various factors, such as utilization.
US 5369748 by McFarland discloses using a slower bus only when a faster bus is unavailable. 
Intel Xeon Technical Overview discloses processors with UPI and PCI.
Study on Intel CPU-FPGA Architecture discloses UPI and PCI on intel Xeon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Examiner, Art Unit 2183